              Case 20-71228-pmb                   Doc 1     Filed 10/29/20 Entered 10/29/20 14:57:03                               Desc Main
                                                            Document     Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Areu Studios, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3133 Continental Colony Parkway SW
                                  Atlanta, GA 30331
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-71228-pmb                      Doc 1       Filed 10/29/20 Entered 10/29/20 14:57:03                                      Desc Main
                                                                 Document     Page 2 of 10
Debtor    Areu Studios, LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-71228-pmb                   Doc 1       Filed 10/29/20 Entered 10/29/20 14:57:03                                  Desc Main
                                                             Document     Page 3 of 10
Debtor   Areu Studios, LLC                                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-71228-pmb                 Doc 1       Filed 10/29/20 Entered 10/29/20 14:57:03                                 Desc Main
                                                            Document     Page 4 of 10
Debtor    Areu Studios, LLC                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Ozzie Areu                                                           Ozzie Areu
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Cameron M. McCord                                                     Date October 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Cameron M. McCord 143065
                                 Printed name

                                 Jones & Walden, LLC
                                 Firm name

                                 699 Piedmont Avenue NE
                                 Atlanta, GA 30308
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-564-9300                  Email address      info@joneswalden.com

                                 143065 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-71228-pmb                         Doc 1       Filed 10/29/20 Entered 10/29/20 14:57:03                                         Desc Main
                                                                       Document     Page 5 of 10

 Fill in this information to identify the case:
 Debtor name Areu Studios, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adam Keen                                                       Professional                                                                                           $122,500.00
                                                                 Services
 AT&T                                                            Internet Service                                                                                           $1,979.00
 2300 Parklake
 Center Dr
 Tucker, GA 30084
 Cinelease                                                                                                                                                              $387,777.00
 10 Southwoods
 Pkwy #100
 Atlanta, GA 30354
 Clayton Robert                                                  Professional                                                                                             $25,386.00
 Barker III                                                      Services
 Law Offices of
 Robert Barker
 4779 Sedberry Hill
 Court SE
 Atlanta, GA 30339
 Cushman &                                                                                                                                                                  $7,500.00
 Wakefield
 1180 Peachtree
 Street NE #3100
 Atlanta, GA 30309
 Develop LLC                                                     Professional                                                                                             $35,000.00
                                                                 Services (April -
                                                                 October)
 ECS, Inc.                                                                                                                                                                  $4,899.00
 15351 West 109th
 Street
 Lenexa, KS 66219
 Endavo Media &                                                                                                                                                           $65,912.00
 Communications
 3423 Piedmont Rd
 NE
 Atlanta, GA 30305
 Eric Cape                                                       Investor Loan                                                                                          $110,000.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-71228-pmb                         Doc 1      Filed 10/29/20 Entered 10/29/20 14:57:03                                          Desc Main
                                                                      Document     Page 6 of 10


 Debtor    Areu Studios, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Green Fern Tree                                                                                                                                                            $5,750.00
 Service
 1310 Northshore
 Drive
 Roswell, GA 30076
 Humana                                                                                                                                                                     $6,540.00
 500 West Main
 Street
 Louisville, KY 40202
 Johnson Controls                                                                                                                                                         $56,220.00
 1350 Northmeadow
 Pkwy #100
 Roswell, GA 30075
 Mary Propes                                                     Investor Loan                                                                                          $350,000.00
 MFVDPR, LLC
 Charleston, SC
 29492
 Mike Phelps                                                     Investor Loan                                                                                          $110,000.00

 Miriam Miras                                                    Investor Loan                                                                                          $290,000.00

 Palmer Productions                                              Unpaid                                                                                                   $50,000.00
 2023 S. Westgate                                                Compensation
 Avenue                                                          (July, August,
 Los Angeles, CA                                                 September,
 90025                                                           October)
 Rene Jongsman                                                   Investor Loan                                                                                          $125,000.00
 2828 Peachtree
 #2801
 Atlanta, GA 30305
 Rinehart Security &                                                                                                                                                    $131,501.00
 Consulting
 2451 Cumberland
 Pkwy, SE
 Atlanta, GA 30339
 Sophia Hellena                                                  Unpaid                                                                                                   $52,083.00
 (Lynch)                                                         Compensation
                                                                 (June, July,
                                                                 August,
                                                                 September,
                                                                 October)
 Spot on Content                                                 Investor Loan                                                                                          $187,500.00
 LLC
 6787 West
 Tropicana, Suite 233
 Las Vegas, NV
 89103




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 20-71228-pmb   Doc 1   Filed 10/29/20 Entered 10/29/20 14:57:03   Desc Main
                                Document     Page 7 of 10


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Adam Keen




                        AT&T
                        2300 Parklake Center Dr
                        Tucker, GA 30084



                        Cinelease
                        10 Southwoods Pkwy #100
                        Atlanta, GA 30354



                        Clayton Robert Barker III
                        Law Offices of Robert Barker
                        4779 Sedberry Hill Court SE
                        Atlanta, GA 30339



                        Corporate Creations Network In
                        2985 Gordy Parkway, 1st Floor
                        Marietta, GA 30066



                        Cushman & Wakefield
                        1180 Peachtree Street NE #3100
                        Atlanta, GA 30309



                        Develop LLC




                        ECS, Inc.
                        15351 West 109th Street
                        Lenexa, KS 66219



                        Endavo Media & Communications
                        3423 Piedmont Rd NE
                        Atlanta, GA 30305



                        Eric Cape
Case 20-71228-pmb   Doc 1   Filed 10/29/20 Entered 10/29/20 14:57:03   Desc Main
                            Document     Page 8 of 10



                    Green Fern Tree Service
                    1310 Northshore Drive
                    Roswell, GA 30076



                    Humana
                    500 West Main Street
                    Louisville, KY 40202



                    Johnson Controls
                    1350 Northmeadow Pkwy #100
                    Roswell, GA 30075



                    Lawrence & Bundy LLC
                    1180 W. Peachtree St NW #1650
                    Atlanta, GA 30309



                    Mary Propes
                    MFVDPR, LLC
                    Charleston, SC 29492



                    Mike Phelps




                    Miriam Miras




                    Palmer Productions
                    2023 S. Westgate Avenue
                    Los Angeles, CA 90025



                    Rene Jongsman
                    2828 Peachtree #2801
                    Atlanta, GA 30305



                    Rinehart Security & Consulting
                    2451 Cumberland Pkwy, SE
                    Atlanta, GA 30339
Case 20-71228-pmb   Doc 1   Filed 10/29/20 Entered 10/29/20 14:57:03   Desc Main
                            Document     Page 9 of 10



                    Sohonet
                    12950 Culver Blvd, Suite 100
                    Los Angeles, CA 90066



                    Sophia Hellena (Lynch)




                    Spot on Content LLC
                    6787 West Tropicana, Suite 233
                    Las Vegas, NV 89103



                    ULINE
                    12575 Uline Drive
                    Pleasant Prairie, WI 53158



                    VSC Fire Security
                    1780 Corporate Drive, Ste 425
                    Norcross, GA 30093
            Case 20-71228-pmb                         Doc 1           Filed 10/29/20 Entered 10/29/20 14:57:03             Desc Main
                                                                     Document      Page 10 of 10



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Areu Studios, LLC                                                                              Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Areu Studios, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 29, 2020                                                      /s/ Cameron M. McCord
 Date                                                                  Cameron M. McCord 143065
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Areu Studios, LLC
                                                                       Jones & Walden, LLC
                                                                       699 Piedmont Avenue NE
                                                                       Atlanta, GA 30308
                                                                       404-564-9300 Fax:404-564-9301
                                                                       info@joneswalden.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
